Citation Nr: 0700123	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
January 1945 to July 1946.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for a right third 
finger, rated 10 disabling; for bilateral hearing loss, rated 
as noncompensably disabling; for tinnitus, rated as 10 
percent disabling; and denied service connection for 
asbestosis and right hand nerve damage.  

On his February 2004 notice of disagreement (NOD), the 
veteran disagreed with the initial ratings assigned for his 
right finger and his hearing loss disorders, and the denial 
of service connection for his asbestos claim.  On his 
February 2005 Form 9, the veteran perfected his appeal in 
regards to his right finger, hearing loss, and asbestos 
claims.  He also raised a new claim pertaining to his right 
hand.  In a July 2006 rating decision, the RO recharacterized 
his right third finger injury and right hand claims as 
residuals of a right hand injury with post traumatic 
arthritis.   The recharacterization of the disability 
encompassed the right long finger as well as two other 
fingers into the complete disability picture and increased 
the rating assigned (originally to the right third finger 
only) from 10 percent to 30 percent disabling.  The RO also 
granted service connection for right hand nerve damage and 
assigned a separate 10 percent evaluation.  In an August 2006 
statement, the veteran indicated that he accepted the July 
2006 rating decision, and indicated that he wished to 
continue the appeal on the hearing loss and asbestos claims.  
As such, the only matters before the Board are as stated on 
the previous page.   


FINDINGS OF FACT

1.  It has not been shown that the veteran's asbestosis is 
related to active service.

2.  Throughout the appeal period, the veteran was not shown 
to have had worse than Level II hearing acuity in either ear.  
CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  A compensable rating for the veteran's bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 
4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claims 
and of the efforts to assist him.  In letters dated in May 
2003 and July 2003 (prior to the August 2003 rating decision) 
and in November 2004,  the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The August 2003 rating decision which assigned the initial 
noncompensable rating advised the veteran of the basis for 
the rating.  In the May 2003 rating decision, a November 2004 
letter, January 2005 statement of the case (SOC) and July 
2006 supplemental SSOC, he was properly (see VAOPGCPREC 8-
2003 (Dec. 2003)) provided notice regarding the 
"downstream" issue of an increased initial rating and what 
the record showed.  For both claims, the November 2004 
correspondence included content complying notice by 
specifically advising the veteran to submit "any evidence in 
[his possession that pertains to [his] claim."  The claims 
were subsequently readjudicated in January 2005 and July 2006 
supplemental SOC's.  

In March 2006, the veteran was also provided notice of the 
types of evidence necessary to establish disability ratings 
and effective dates for the issues on appeal.  However, 
regardless of the content of the March 2006 letter, (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he 
would not be prejudiced by a lack of such notice for his 
increased rating claim since consideration is given to the 
evidence which shows the severity of the disability and when 
any increase in severity might have occurred.  38 U.S.C.A. 
§ 5110(b).  As for his service connection claim prior lack of 
such notice is not critical, as such notice only becomes 
relevant if service connection is granted. 

Although the veteran did not receive proper notice prior to 
the August 2003 rating decision on appeal, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  Proper notice was provided by 
the RO prior to the transfer and certification of the 
veteran's claims to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  In an April 2006 
statement, the veteran indicated that he had no other 
information or evidence to give to substantiate his claim(s).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examination(s), VA's duty to assist is 
satisfied and it is not prejudicial to the veteran for the 
Board to proceed with appellate review.

II.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or diagnosis of asbestosis.  The 
report of a July 1946 separation examination indicates that 
the veteran's respiratory system was normal.  The veteran was 
found to be qualified for discharge.

April 1990 correspondence from H. Z. B., M.D., a private 
physician, indicated that the veteran was evaluated and 
underwent pulmonary function tests, chest radiographs, and a 
CT scan of the chest.  The physician indicated that it was 
his impression that the veteran had asbestos related pleural 
disease.  He further stated that based on the present 
information, he could not state within a reasonable medical 
probability that interstitial fibrosis was present. 

In a letter dated in July 1990 to the veteran's attorney, Dr. 
B. indicated that he was responding to the attorney's request 
for a "final narrative" regarding the findings of on the 
veteran.  Dr. B. indicated that he examined the veteran in 
March 1990.  At that time the veteran had complaints of pain 
in his right lower posterior thorax, as well as pain in his 
right hip and lower extremity.  The pain in his chest was 
nonpleuritic.  The veteran denied any history of chest 
trauma, fever, hemoptysis, or weight loss.  He had been short 
of breath for about one year but could walk several blocks 
without difficulty.  He complained of occasional dysphagia 
with solid food.  His past history was essentially negative.  
He denied a previous history of lung disease.  He smoked 
cigars for about a year and a half in the past, but never 
smoked cigarettes.  He stated that he had worked as a 
millwright and pipe fitter all of his life at Owens Illinois 
and DuPont.  His family history was noncontributory.  

A physical examination was unremarkable except for some fine 
rales in the basis.  In reviewing the results of posterior-
anterior and lateral chest radiographs, CT chest scan, and 
pulmonary function studies, Dr. B. concluded that the veteran 
had radiographic evidence of asbestos-related pleural 
disease.  He commented that although the plain films 
suggested that a mild degree of interstitial fibrosis was 
present, this could not be confirmed with any degree of 
certainty from the CT scan or the pulmonary function studies 
at that time.  

On July 2003 VA examination, the veteran stated that he 
occasionally smoked cigarettes, but quit in 1973.  A chest x-
ray revealed hazy density left lateral base with somewhat 
nodular quality.  No old films were available for comparison.  
A follow-up was recommended with attention to that area.  The 
interpreter noted rule out acute infiltrate clinically.   

A July 2003 report from Hemphill Hearing Center indicated 
that audiometric results (according to the attached diagram) 
indicated a mild sloping to a profound sensorineural hearing 
loss bilaterally, slightly more pronounced in the left ear.  
Speech reception thresholds were 20 decibels (dB) for the 
right ear and 25dB for the left ear.  Speech discrimination 
scores were 84% for the right ear at 65dB and 88% for the 
left ear at 70dB.  (Complete audiogram results were not 
included for interpretation.) 

On July 2003 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
55
80
    LEFT
30
25
60
75
80

The average right ear puretone threshold was 48 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 60 decibels, and speech discrimination 
was 74 percent.  

July 2003 to January 2005 VA outpatient treatment records 
included treatment for coronary artery disease and 
hypertension, upper respiratory infection, 
hypercholesterolemia, gastroesophageal reflux disease, and 
degenerative joint disease in the fingers.  

In August 2003, the RO granted service connection for 
bilateral hearing loss, rated noncompensable, effective from 
May 2003.  

In July 2003, the veteran submitted a statement that the WWII 
vessels he served on were highly contaminated with asbestos.  
He claimed that asbestos was used extensively throughout the 
ship in piping, insulation for heat and acoustic noise.  
While he was stationed on board Naval vessels, he was 
subjected to inhalation, ingestion and physical application 
of toxic asbestos fibers without regard to his safety.  He 
contended that there was a nexus between his service and his 
asbestosis.

In his February 2005 substantive appeal, the veteran 
indicated that his military occupational specialty (MOS) was 
that of Seaman.  He indicated that, in those days, asbestos 
was used everywhere aboard the ship.  He did work with 
asbestos after the military in the workplace.  He claimed 
that the military trained him for an occupation, maintenance 
and repairs, for which he continued after his military.  He 
claims that his initial asbestos exposure was in the Navy 
aboard a ship.  

On April 2005 VA official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
70
85
    LEFT
40
35
70
80
85

The average right ear puretone threshold was 59 decibels, and 
speech discrimination was 98 percent.  The average left ear 
puretone threshold was 68 decibels, and speech discrimination 
was 94 percent.  

On May 2006 VA examination, it was noted that the C-file was 
available and reviewed.  The veteran indicated that his job 
in the Navy was on the first division deck.  He pulled 
watches, worked in the gallery, and also worked in 
incineration.  Postservice, he worked for 13 years in a paper 
mill and 20 years at DuPont as an outdoor machinist.  He 
retired in 1983.  The veteran reported a history of being in 
relatively good health, he did not have any serious medical 
problems other than arthritis and approximately five years 
ago he had heart surgery, a triple bypass, but since that 
time he had not been on any cardiac medications and is doing 
well.  He reported that he felt that he was exposed to 
asbestos when he was incarcerating all of the trash and 
garbage of the ship while he served in the Navy.  He also 
felt that he was exposed to asbestos while working as an 
insulator as one of his assigned duties on the ship.  He also 
reported that after the military he was employed by DuPont 
and worked on the steam lines.  He related his belief that 
the majority of any exposure to asbestos occurred when he was 
working on the DuPont job.  He indicated that he had been 
referred to a lawyer and was involved in a lawsuit for 
asbestos claims.  He noted that his attorney had sent him to 
his own doctor, where he was diagnosed with asbestosis.  He 
also noted that he had been part of a class action law suit.  
He indicated that he was not sick when he was referred to the 
attorney; he heard about the asbestos claim through the 
workplace and sought to be evaluated in 1982.  

The veteran reported that he had an occasional productive 
cough and sputum, but denied hemoptysis.  He reported a 
decreased appetite and a 10 pound weight loss in the last 
year, but did not have any dyspnea, shortness of breath, or 
diagnosis of chronic obstructive pulmonary disease.  He also 
denied being asthmatic or treatment for any lung ailments.  
He stated that he was not on any bronchodilators, was not 
using any inhalers, and was not on any oxygen.  He did not 
have any periods of incapacitation regarding asbestosis or 
lung disease.  He denied any underlying restrictive airway 
disease.  After a physical examination and a chest X-ray, the 
examiner's assessment was that the veteran had asbestosis.  
The examiner indicated that the veteran's chest X-ray did 
meet the diagnosis of asbestosis, but that the veteran did 
not suffer from any of the health problems related to the 
disorder.  He indicated that he or she was unable to 
determine if working in the incinerator room would increase 
the likelihood of a diagnosis of asbestosis without resulting 
in speculation, especially considering that the veteran was 
involved in a class action law suit with a life long 
industrial employer that he claimed gave him asbestosis.    

III.  Criteria and Analysis

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  

Official VA audiometry in July 2003 revealed an average 
puretone threshold of 48 decibels, with speech discrimination 
of 94 percent in the right ear, and an average puretone 
threshold of 60 decibels, with speech discrimination of 74 
percent in the left ear.  The official VA audiometry in April 
2005 revealed an average puretone threshold of 59 decibels, 
with speech discrimination of 98 percent in the right ear, 
and an average puretone threshold of 68 decibels, with speech 
discrimination of 94 percent in the left ear.  When the 
rating criteria are applied to the results of both the July 
2003 and the April 2005 audiometries, they establish that the 
veteran had no worse than Level II hearing acuity in each 
ear.  Combining the hearing level designations for the two 
ears under Table VII results in a noncompensable rating under 
Diagnostic Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown. 

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a compensable rating is not warranted at any 
time during the appeal period; hence a staged rating is not 
warranted.

Asbestosis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims. VAOPGCPREC 
4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
postservice evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In this case, the record shows that the RO complied with M21- 
1 procedures.  In June 2003, the RO requested all records of 
asbestos exposure or jobs the veteran performed.  A response 
indicated that the requested records had been mailed.  The RO 
sent the appellant a letter in July 2003 requesting medical 
evidence showing the diagnosis of asbestosis caused by 
asbestos, the dates and places that the veteran was exposed 
to asbestos in service, his organization and rank at the time 
of each exposure, how he was exposed, the names of other 
service persons who were with him at the time of exposure, 
what other things that may cause cancer (cigarettes, 
chemicals, etc.) was he exposed to while he was in service 
and postservice, his complete employment history pre- and 
post service, and how long he did each job.  

In a July 2003 statement and on his February 2005 Form 9, the 
veteran reported that his MOS was that of a Seaman.  He 
indicated that the WWII vessels he served on, in those days, 
were highly contaminated with asbestos.  He claimed that 
asbestos was used extensively throughout the ship in piping, 
as well as in insulation for heat and acoustic noise.  While 
he was stationed on board the Naval vessels, he was subjected 
to inhalation, ingestion and physical application of toxic 
asbestos fibers.  He asserted that he did work with asbestos 
postservice in the workplace; however, his initial exposure 
was in the Navy aboard a ship.  

On May 2006 VA examination, the veteran indicated that, 
postservice, he worked for 13 years in a paper mill and 20 
years at DuPont as an outdoor machinist.  He retired in 1983.  

With respect to the RO's request for a medical diagnosis of 
asbestosis caused by asbestos, the Board notes that in his 
application for compensation, the veteran indicated that he 
had been treated for asbestosis in 1945 while in the Navy.  
In June 2003, the RO requested records related to asbestos 
exposure and a response indicated that records were already 
mailed.  The veteran's SMRs and personnel records are 
negative for any related asbestos exposure.  In his NOD, the 
veteran referred to the 1990 letters by Dr. B. to show 
evidence of asbestos exposure.  In 1990, Dr. B. indicated 
that the veteran had asbestos related pleural disease, but 
indicated that he could not state within a reasonable 
probability that interstitial fibrosis was present.  However, 
the evidence shows that the veteran was referred to Dr. B. by 
his attorney as part of a class action law suit against his 
post-service employer, DuPont, for asbestos exposure.  

After careful review, the Board finds that there is no 
persuasive evidence of record that the veteran was exposed to 
asbestos during active duty service.  There is absolutely no 
objective evidence that veteran was exposed to asbestos while 
serving in the Navy, or specifically while he was 
incinerating all of the trash and garbage of the ship or 
working with insulation.  The service records (as well as the 
veteran's claimed MOS of Seaman) do not demonstrate that the 
veteran had a major occupation typically involving exposure 
to asbestos.  M21-1, Part VI, 7.21(b)(1); see VAOPGCPREC 4-
2000.

Moreover, the only medical opinion of record indicates that 
the veteran's asbestosis was secondary to his postservice 
occupational exposure.  In May 2006, a VA examiner opined 
that he or she was unable to determine if working in the 
incinerator room would increase the likelihood of a diagnosis 
of asbestosis without speculation, especially considering 
that the veteran has been involved in a class action law suit 
with a life long industrial employer that the veteran, 
himself, claims gave him asbestosis.  

In short, the record does not show that the veteran was 
exposed to asbestos in service.  Without persuasive evidence 
of exposure to asbestos during active duty service, there is 
no basis for awarding service connection for asbestosis.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to a  compensable rating for bilateral hearing 
loss is denied.




____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


